The Honorable Stanley Russ State Senator P.O. Box 787 Conway, AR  72032
Dear Senator Russ:
This is in response to your request for an opinion on whether it would be a conflict of interest for a resident of Mayflower who serves as a fireman for the City of North Little Rock to run for office as an alderman of the City of Mayflower.  In my opinion, the answer to your question is "no."
I have enclosed for your review a copy of Opinion No. 92-231, which appears to be directly on point.  In that opinion, I concluded that no conflict of interest was created by one person serving in these two capacities for different cities. As is noted in that opinion, however, consideration must also be given to any civil service commission rules and regulations governing the political activities of fire department personnel.  See A.C.A. 14-51-303 (Cum. Supp. 1993).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
Enclosure